9. A new Energy Strategy for Europe 2011 - 2020 (
Mr President, on Tuesday of this week, we voted on the Rapkay report, with a compromise on coal mines. Like it or not, a decision has been made by this Parliament. If we were to vote now for something different, it would not be well regarded, especially by the Commission. So I suggest that, in Amendment 1 by the PPE Group, we include the word 'uncompetitive' to bring it into line with the Rapkay report. Whatever your individual opinion, the opinion of this Parliament this week should at least be consistent.
(PL) Mr President, I would like to inform the Chamber that the amendment tabled by the rapporteur, Mrs Kolarska-Bobińska, brings our text, and the sense of our text, sufficiently into line with yesterday's voting on the Rapkay report. The next part of the oral amendment only weakens the expression and tone of the resolution as regards the use of coal as a source of primary energy in the energy mix in the European Union. I think there is no need to destroy the consensus that we achieved in the Committee on Industry, Research and Energy by adopting the oral amendment. For this reason, I ask that you vote against this amendment.